DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 02/17/2022 has been entered. Claims 1-4, 8-16 and 19-25 are pending in the instant patent application. Claims 1, 19 and 20 are amended. Claims 5-7 and 17-18 are cancelled. This Final Office Action is in response to the claims filed. 
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §101 rejections. The rejections remain pending and are updated and addressed below in light of the amendments and per guidelines for 101 analysis (PEG 2019).
Response to 35 U.S.C. §101 Arguments
Applicant’s arguments regarding 35 U.S.C. §101 rejection of the claims have been fully considered, but are not persuasive.
In light of the Applicant’s arguments, Examiner still finds the present claims to be more similar to concepts identified as abstract by the courts. Utilizing generic computer components for a generic application of data analysis and outputting the results and still falling within the enumerated grouping of abstract ideas. Examiner maintains that the claims as written are considered abstract and do not recite a technical solution/improvement.
Examiner has taken into consideration Applicant’s arguments that the claims as currently amended reflect the decisions made in BASCOM, but respectfully disagrees. Further maintains assertions regarding BASCOM as made in previous Office Action. 
Applicant is respectfully reminded, regardless of the complexity and/or granularity, computational data analysis without meaningful limitations within the claims that amount to significantly more than the abstract idea itself, is a judicial exception (i.e. abstract idea). In previous correspondence, Examiner recommended to the Applicant to incorporate more details regarding the machine learning aspects. Going further than merely using it as a tool, but reflecting refining and/or retraining of the data that is used in the data analysis. Doing so could amount to significantly more and integrate the judicial exception into a practical application. Furthermore, lack of prior art rejections does not necessarily constitute a withdrawal of any 35 USC 101 rejections made.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Regarding Claims 1-4 and 8-16, they are directed toa method, however the claims are directed to a judicial exception without significantly more. Claims 1-4 and 8-16 are directed to the abstract idea of scenario evaluation and related projections.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 1, claim 1 recites (a1) receiving, a first set of assets for reducing 
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping due to the fundamental economic principles/practices taking place, specifically mitigating risk. Accordingly, the claim recites an abstract idea and dependent claims 2-4 and 8-16 further recite the abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a Monte Carlo simulator, a scenario evaluation and projection system, one or more server computers, a cloud computing environment, a database, client devices and project circuitry. The Monte Carlo simulator, a scenario evaluation and projection system, one or more server computers, a cloud computing environment, a database, client devices and project circuitry are merely generic computing devices implemented on a personal computer.


	Regarding Claim 19, it is directed to a non-transitory computer- readable storage medium, however the claim is directed to a judicial exception without Significantly more. Claim 19 is directed to the abstract idea of scenario evaluation and related projections.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 19, claim 19 recites (a1) receiving, a first set of assets for reducing risk; (a2) running, a simulation on the first set of assets for reducing risk, comprising receiving and using, as input, a set of scenarios; (a3) grouping, the set of scenarios into subsets of scenarios by ranges of lifespan, each scenario of the set of scenarios comprising stochastic variables that vary per scenario, each scenario of the set of scenarios comprising a randomly generated value for each stochastic variable, each value for an actuarial stochastic variable for a scenario of the set of scenarios is created by sampling from a distribution function of the actuarial stochastic variable according to a random number generator (RNG), each value for an econometric stochastic variable for a scenario of the set of scenarios is created by sampling from a distribution function of the econometric stochastic variable according to a RNG, the variables for each scenario of the set of scenarios comprises econometric stochastic variables and actuarial stochastic variables, and the actuarial stochastic variables comprising an age of death variable, an age of disability variable, a duration of disability variable, an age of long-term care variable, a duration of long-term care variable, or a combination thereof sampled from a table or distribution; (b1) analyzing, output of the simulation, the analyzing 
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping due to the fundamental economic principles/practices taking place, specifically mitigating risk. Accordingly, the claim recites an abstract idea and dependent claims 21-25 further recite the abstract idea.

	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 19 includes various elements that are not directed to the abstract idea under 2A. Theseelements include Monte Carlo simulator, a scenario evaluation and projection system, one or more server computers, a cloud computing environment, a processor, client devices, a computing device, a database, project circuitry and the generic computing elements described in the Applicant's specification in at least Para 00124-00129. These elements do not amount to more than the abstract idea because it adds insignificant extrasolution activity such as mere data gathering, and a generic computer performing generic functions. In addition, in at least the receiving, repeating, analyzing and communication limitations recites computer functions that the courts have recognized as well-understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) (See MPEP 2106.05(d)(ii)...at least, Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 
	Therefore, Claim 19 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
	Regarding Claim 20, it is directed to a system, however the claim is directed to a judicial exception without significantly more. Claim 20 is directed to the abstract idea of scenario evaluation and related projections using simulation.
	Performing the Step 2A Prong 1 analysis while referring specifically to independent Claim 20, claim 20 recites (a1) for receiving, a first set of assets for reducing risk from a database of the SEPS; (a2) running, a simulation on the first set of assets for reducing risk, the running of the simulation comprising receiving and using, as input, a set of scenarios; (a3) for grouping, the set of scenarios into subsets of scenarios by ranges of lifespan, each scenario of the set of scenarios comprising stochastic variables that vary per scenario, each scenario of the set of scenarios comprising a randomly generated value for each stochastic variable, each value for an actuarial stochastic variable for a scenario of the set of scenarios is 
	These claim limitations fall within the Certain Methods of Organizing Human Activity grouping due to the fundamental economic principles/practices taking place, specifically mitigating risk. Accordingly, the claim recites an abstract idea.
	Regarding Step 2A Prong 2 analysis, the judicial exception is not integrated into a practical application. In particular the claim recites the elements of a Monte Carlo simulator, a scenario evaluation and projection system, one or more server computers, a cloud computing environment, a processor, client devices, a computing device, a database and project circuitry. The Monte Carlo simulator, a scenario evaluation and projection system, one or more server computers, a cloud computing environment, a processor, client devices, a computing device, a database and project circuitry are merely generic computing devices implemented on a personal computer.
	With respect to 2B, the claims do not include additional elements amounting to significantly more than the abstract idea. Claim 20 includes various elements that are not directed to the abstract idea under 2A. These elements include a Monte Carlo simulator, a scenario evaluation and projection system, one or more server computers, a cloud computing environment, a processor, client devices, a computing device, a database, project circuitry and the generic computing elements described in the Applicant's specification in at least Para 00124-00129. These 
	Therefore, Claim 20 is not drawn to eligible subject matter as it is directed to abstract ideas without significantly more.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent 





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623